DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2, line 6 “a rachet system” should be “a ratchet system”
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a gripping device comprising a first gripping element and a second gripping element” in claim 1 will be interpreted according to para. [0030] having respective interior and outer surfaces
 “an actuating device” in claim 1 will be interpreted according to para. [0009]-[0010] having handle elements
“a gripping device…gripping elements” in claims 11 and 19 will be interpreted according to para. [0030] having respective interior and outer surfaces
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Opitz (DE202017004226U1) in view of Salehi (US 2015/0250484 A1).
	Regarding claim 1, Opitz discloses: A surgical instrument 1 for occluding tubular organic body parts (Fig. 2A), the surgical instrument comprising: an instrument shaft 4 including: a first branch 11; a second branch 12; and a joint system 21 between a proximal end and a distal end of the surgical instrument 1 (Fig. 2C), wherein the instrument shaft 4 is pivotable about the joint system (Fig. 2C and [0048]); a gripping device 3 located at the distal end of the surgical instrument for selectively occluding tubular organic body parts (para. [0001]), the gripping device comprising: a first gripping element 7 arranged on the first branch (Fig. 2A); and a second gripping element 6 arranged on the second branch (Fig. 2A); an actuating device 2 located at the proximal end of the surgical instrument (Fig. 2A), the actuating device 2 in mechanical connection with the gripping device via at least the instrument shaft (Fig. 2A), the actuating device configured to open and close the gripping device (para. [0010]). Opitz does not directly disclose: a locking system extending along at least a portion of the instrument shaft; wherein when the locking system is in a first position, the locking system prevents the surgical instrument from being pivotable around the joint system; and wherein when the locking system is in a second position, the surgical instrument is pivotable around the joint system, and the actuating device is unable to open or close the gripping device.  
	In the same field of endeavor, namely locking mechanisms on surgical devices, Salehi teaches: a locking system 140, 170, 128 extending along at least a portion of an instrument shaft 126; wherein when the locking system is in a first position (Fig. 4A is the first position), the locking system prevents the surgical instrument from being pivotable around a joint system 132 (para. [0038]-[0039]); and wherein when the locking system is in a second position (Fig. 4C is the second position), the surgical instrument is pivotable around the joint system 132 (para. [0041], and the actuating device is unable to open or close the gripping device (para. [0036]-[0037]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opitz to include a locking system extending along at least a portion of the instrument shaft; wherein when the locking system is in a first position, the locking system prevents the surgical instrument from being pivotable around the joint system; and wherein when the locking system is in a second position, the surgical instrument is pivotable around the joint system, and the actuating device is unable to open or close the gripping device as taught by Salehi (para. [0041]) for the purpose of securing the device onto the tissue and preventing movement of the device in the locked position.
	Regarding claim 2, Opitz and Salehi disclose the surgical instrument of claim 1. Opitz further discloses: wherein the actuating device further includes: a first handle element 9 being formed in one piece with the first branch of the instrument shaft (Fig. 2B); a second handle element 10 being movably arranged on the second branch of the instrument shaft (para. [0046]; Fig. 2B); and a rachet system 22, 23 composed of a first arm 22 and a second arm 23, wherein: the first arm is attached to the first handle element (Fig. 2B); the second arm is attached to the second handle element (Fig. 2B); and the first arm and the second arm include detent teeth 17, 18 that selectively engage with each other to lock the first handle element and the second handle element in predetermined positions (para. [0009]; Fig. 2B).  
	Regarding claim 3, Opitz and Salehi disclose the surgical instrument of claim 2. Salehi further discloses: wherein the locking system further includes a movable bolt 140 with a proximal end and a distal end (para. [0041]).
Regarding claim 4, Opitz and Salehi disclose the surgical instrument of claim 3. Salehi further discloses: wherein the proximal end of the movable bolt 140 further includes a lip element 142 which may engage with the ratchet system 130 of the actuating device to prevent operation of the actuating device when the movable bolt is in the second position (para. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opitz to include “the proximal end of the movable bolt further includes a lip element which may engage with the ratchet system of the actuating device to prevent operation of the actuating device when the movable bolt is in the second position” as taught by Salehi for the purpose of locking the jaw along the longitudinal axis of the instrument (para. [0038]).
Regarding claim 8, Opitz and Salehi disclose the surgical instrument of claim 3. Salehi further discloses: wherein the movable bolt further includes a raised groove portion 176 (para. [0041]; Fig. 4A-4C).
Regarding claim 10, Opitz and Salehi disclose the surgical instrument of claim 1. Optiz discloses: wherein the gripping elements further include a non-abrasive surface (Fig. 2A, jaws 6, 7 include a non-abrasive surface reproduced below).

    PNG
    media_image1.png
    268
    487
    media_image1.png
    Greyscale

Regarding claim 11, Opitz discloses: a surgical instrument 1 for occluding tubular organic body parts (Fig. 2A), the surgical instrument comprising: an instrument shaft 4 including: a proximal end; a distal end; a joint system 21 between the proximal end and the distal end of the surgical instrument 1 (Fig. 2C); 17a first surface between the proximal end and the joint system (Fig. 2A); and a second surface between the distal end and the joint system (Fig. 2A); an actuating device 2 at the proximal end of the surgical instrument; a gripping device 3 at the distal end of the surgical instrument 1, the gripping device in mechanical connection with the actuating device (Fig. 2A). Opitz does not directly disclose: a locking system including a movable bolt composed of an elongated body affixed to the instrument shaft; wherein the elongated body of the movable bolt has a proximal end and a distal end; wherein when the locking system is in a first position, the distal end of the elongated body of the movable bolt extends towards the distal end of the surgical instrument past the joint system; and wherein when the locking system is in a second position, the distal end of the elongated body of the movable bolt abuts the first surface of the instrument shaft. 
In the same field of endeavor, namely locking mechanisms on surgical devices, Salehi discloses: a locking system 140, 170, 128 including a movable bolt 140 composed of an elongated body affixed to the instrument shaft 128; wherein the elongated body of the movable bolt 140 has a proximal end and a distal end (para. [0041] and Fig. 4A); wherein when the locking system is in a first position (Fig. 4A is the first position), the distal end of the elongated body of the movable bolt extends towards the distal end of the surgical instrument past the joint system 116 (para. [0038]-[0041]); and wherein when the locking system is in a second position (Fig. 4C), the distal end of the elongated body of the movable bolt abuts the first surface of the instrument shaft (para. [0036]-[0037]).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Opitz to include a locking system including a movable bolt composed of an elongated body affixed to the instrument shaft; wherein the elongated body of the movable bolt has a proximal end and a distal end; wherein when the locking system is in a first position, the distal end of the elongated body of the movable bolt extends towards the distal end of the surgical instrument past the joint system; and wherein when the locking system is in a second position, the distal end of the elongated body of the movable bolt abuts the first surface of the instrument shaft as taught by Salehi (para. [0041]) for the purpose of securing the device onto the tissue and preventing movement of the device in the locked position.
Regarding claim 12, Opitz and Salehi disclose the surgical instrument of claim 11. Optiz further discloses: wherein the actuating device further includes a first handle element 9 integrally formed with the instrument shaft and a second handle element 10 (para. [0046]; Fig. 2B) movably arranged on the instrument shaft (para. [0046]).
Regarding claim 13, Opitz and Salehi disclose the surgical instrument of claim 12. Opitz further discloses: wherein the actuating device further includes a ratchet system 22,23, the ratchet system comprising: a first arm 22 attached to the first handle element (Fig. 2B), the first arm including a surface having detent teeth 17; and a second arm 23 attached to the second handle element (Fig. 2B), the second arm including a surface having detent teeth 18; and wherein the detent teeth of the first arm and the detent teeth of the second arm are selectively engageable to lock the first handle element and the second handle element in predetermined positions (para. [0009]; Fig. 2B).
Regarding claim 19, Opitz and Salehi disclose the surgical instrument of claim 11.  Opitz further discloses: wherein the gripping device further includes one or more gripping elements (gripping element 6, gripping element 7 of Fig. 2A).
Regarding claim 20, Opitz and Salehi disclose the surgical instrument of claim 11.  Optiz further discloses: wherein the gripping device further includes a non-abrasive surface (Fig. 2A reproduced above).
Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Opitz in view of Salehi as applied to claim 3 above, and further in view of Jarvik (US 3,841,521).
Regarding claim 5, Opitz and Salehi disclose the surgical instrument of claim 3. Opitz and Salehi fail to directly disclose: wherein the locking system further includes one or more raised ring structures on the proximal end of the instrument shaft near the joint system; and the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the joint system.
In the same field of endeavor, namely surgical instruments, Jarvik discloses: wherein a locking system 274 further includes one or more raised ring structures 278 on the proximal end of the instrument shaft near a joint system 260; and a movable bolt 202 is inserted through at least one raised ring structure 278 of the one or more raised ring structures on the proximal end of the instrument shaft near the joint system (Col. 9 lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system of Opitz and Salehi with the locking system further including one or more raised ring structures on the proximal end of the instrument shaft near the joint system; and the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the joint system as taught by Jarvik since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective function, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized the predictability of the modification for the purpose of functioning the locking mechanism from outside the body to lock the clamps in place. See MPEP 2143. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Opitz and Salehi disclose the surgical instrument of claim 3, Opitz and Salehi fail to disclose: wherein the locking system further includes one or more raised ring structures on the distal end of the instrument shaft near the joint system; and the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the distal end of the instrument shaft near the joint system. Jarvik discloses: wherein the locking system 274 further includes one or more raised ring structures 272 on the distal end of the instrument shaft near the joint system 260; and the movable bolt 202 is inserted through at least one raised ring structure of the one or more raised ring structures on the distal end of the instrument shaft near the joint system (Col. 9 lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system of Opitz and Salehi with the locking system further including one or more raised ring structures on the proximal end of the instrument shaft near the joint system; and the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the distal end of the instrument shaft near the joint system as taught by Jarvik since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective function, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized the predictability of the modification for the purpose of functioning the locking mechanism from outside the body to lock the clamps in place. See MPEP 2143. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Opitz and Salehi fail to disclose: wherein the locking system further includes one or more raised ring structures on the proximal end of the instrument shaft near the actuating device such that when the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device, at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device prevents the movable bolt from sliding out of alignment with the instrument shaft.
In the same field of endeavor, Jarvik discloses: wherein the locking system further includes one or more raised ring structures 278 on the proximal end of the instrument shaft 202 near the actuating device 204 such that when the movable bolt 274 is inserted through at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device, at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device prevents the movable bolt from sliding out of alignment with the instrument shaft (Col. 9 lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system to include one or more raised ring structures on the proximal end of the instrument shaft near the actuating device such that when the movable bolt is inserted through at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device, at least one raised ring structure of the one or more raised ring structures on the proximal end of the instrument shaft near the actuating device prevents the movable bolt from sliding out of alignment with the instrument shaft as taught by Jarvik (Col. 9 lines 9-22). One of ordinary skill would be motivated to lock the movable bolt to the instrument shaft to prevent the movable bolt from disengaging with the instrument shaft.
Allowable Subject Matter
Claims 7 and 14-18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Opitz, Salehi, and Jarvik disclose the surgical instrument of claim 5. Salehi further discloses: wherein the movable bolt further includes a raised protrusion 144 capable of engaging a raised ring structure 164 to prevent the sliding of the movable bolt in the distal direction beyond a predetermined point (para. [0041]).
The closest art found was Salehi, (US 2015/0250484 A1). In view of claim 7, Salehi does not teach “wherein the movable bolt further includes a raised protrusion capable of engaging a raised ring structure.” Specifically, although Salehi teaches a raised protrusion 144 on the moveable bolt, it is not capable of engaging a ring structure to prevent the sliding of the movable bolt. Salehi could not be modified to include a raised protrusion capable of engaging a raised ring structure without significantly altering the function of the device or completely re-designing the device.
(claim 14) “the proximal end of the movable bolt further includes a lip element capable of locking the first handle element and the second handle element in a predetermined position to prevent operation of the actuating device”
The closest art found was Salehi, (US 2015/0250484 A1). In view of claim 14, Salehi does not teach “the proximal end of the movable bolt further includes a lip element capable of locking the first handle element and the second handle element in a predetermined position to prevent operation of the actuating device.” Specifically, although Salehi teaches engaging a ratchet at the distal end of the device, Salehi fails to disclose that it engages the handle elements. (See para. [0038]). Salehi does not use a lip element to lock the first or second handle elements. Salehi could not be modified to include a lip element on the moveable bolt that locks the first and second handle elements without significantly altering the function of the device or completely re-designing the device.
(claim 15) “the proximal end of the moveable bolt further includes a lip element with an interior surface; and the interior surface of the lip element of the movable bolt abuts both the posterior surface of the first arm of the ratchet system and the posterior surface of the second arm of the ratchet system to lock the first handle element and the second handle element of the actuating device in a predetermined position when the movable bolt is placed in a predetermined position”
The closest art found was Salehi. In view of claim 15, Salehi does not teach “the moveable bolt further including a lip element with an interior surface; and the interior surface of the lip element of the movable bolt abuts both the posterior surface of the first arm of the ratchet system and the posterior surface of the second arm of the ratchet system to lock the first handle element and the second handle element of the actuating device in a predetermined position when the movable bolt is placed in a predetermined position.” Salehi does not use a lip element to lock the ratchet system in a predetermined position, but instead uses a different mechanism for locking the device in a predetermined position. Salehi could not be modified to include a lip element on the moveable bolt without significantly altering the function of the device or completely re-designing the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rachael Geiger/
Examiner
Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771